DENY; and Opinion Filed August 23, 2016.




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-16-00615-CV

    IN RE INTERNATIONAL HOSPITAL CORPORATION HOLDING N.V., Relator

                 Original Proceeding from the 160th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-06257

                              MEMORANDUM OPINION
                         Before Justices Lang-Miers, Fillmore, and Schenck
                                     Opinion by Justice Schenck
       Before the Court is relator’s petition for writ of mandamus in which it seeks relief from

the trial court’s July 10, 2015 abatement order and the trial court’s March 29, 2016 denial of

relator’s motion to lift abatement. The facts and issues are well known to the parties, so we need

not recount them here.

       To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we

conclude relator has not shown it is entitled to the relief requested. See TEX. R. APP. P. 52.8(a);

Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).
      Accordingly, we DENY relator’s petition for writ of mandamus.




                                                /s/ David Schenck
                                                DAVID SCHENCK
                                                JUSTICE

160615F.P05




                                            2